[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
"Where fact pleading is the rule . . . an essential averment in a complaint predicated upon an alleged defective condition existing on the premises is an allegation that the defendant had some control over the alleged defective condition and hence a right as well as a duty to remedy the condition." Miller v.Marriott Family Restaurants, Superior Court, Judicial District of New Haven, Docket No. 323341 (February 8, 1994, Gray, J.). Although the plaintiff alleges that Sound Playground "maintained a place of business located at the Premises," this allegation is insufficient to establish that this defendant controlled the area of the defective condition. Accordingly the court grants the motion to strike counts three and four of the complaint.
Kevin P. McMahon, Judge